 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    DR. ENRIQUETA MAYUGA, a
      married person, as trustee for THE           NO: 4:19-CV-5047-TOR
 8    MAYUGA LIVING TRUST,
                                                   ORDER GRANTING DEFENDANT
 9                             Plaintiff,          SENTINEL INSURANCE
                                                   COMPANY’S MOTION FOR
10          v.                                     PARTIAL SUMMARY JUDGMENT

11    SENTINEL INSURANCE
      COMPANY, LTD, a foreign
12    corporation,
                          Defendant.
13

14        BEFORE THE COURT is Defendant Sentinel Insurance Company, Ltd’s

15   Motion for Partial Summary Judgment (ECF No. 12). The Motion was submitted

16   with a request for oral argument. The Court has reviewed the files and the record,

17   and is fully informed. Because the completed briefing adequately addresses the

18   issues, the Court finds oral argument is unnecessary and strikes the hearing.

19   LCivR 7(i)(3)(B)(iii). For the reasons discussed below, the Motion for Partial

20   Summary Judgment (ECF No. 12) is granted.


     ORDER GRANTING DEFENDANT SENTINEL INSURANCE COMPANY’S
     MOTION FOR PARTIAL SUMMARY JUDGMENT ~ 1
 1                               STANDARD OF REVIEW

 2         A movant is entitled to summary judgment if the movant demonstrates

 3   “there is no genuine dispute as to any material fact and that the movant is entitled

 4   to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A fact is “material” if it

 5   might affect the outcome of the suit under the governing law. Anderson v. Liberty

 6   Lobby, Inc., 477 U.S. 242, 248 (1986). An issue is “genuine” where the evidence

 7   is such that a reasonable jury could find in favor of the non-moving party. Id. The

 8   moving party bears the “burden of establishing the nonexistence of a ‘genuine

 9   issue.’” Celotex Corp. v. Catrett, 477 U.S. 317, 330 (1986). “This burden has two

10   distinct components: an initial burden of production, which shifts to the

11   nonmoving party if satisfied by the moving party; and an ultimate burden of

12   persuasion, which always remains on the moving party.” Id.

13         In deciding, the court may only consider admissible evidence. Orr v. Bank

14   of America, NT & SA, 285 F.3d 764, 773 (9th Cir. 2002). As such, the nonmoving

15   party may not defeat a properly supported motion with mere allegations or denials

16   in the pleadings. Liberty Lobby, 477 U.S. at 248. At this stage, the “evidence of

17   the non-movant is to be believed, and all justifiable inferences are to be drawn in

18   [the non-movant’s] favor.” Id. at 255. However, the “mere existence of a scintilla

19   of evidence” will not defeat summary judgment. Id. at 252.

20   //


     ORDER GRANTING DEFENDANT SENTINEL INSURANCE COMPANY’S
     MOTION FOR PARTIAL SUMMARY JUDGMENT ~ 2
 1                                     BACKGROUND

 2         This case arises out of Defendant Sentinel Insurance Company’s denial of

 3   insurance benefits requested by its insured, Plaintiff Enriqueta Mayuga, as trustee

 4   for the Mayuga Living Trust. ECF No. 12 at 1-2.

 5         In short, Plaintiff’s roof incurred damage on February 11, 2017 and Plaintiff

 6   requested insurance benefits from Defendant on February 14, 2017. ECF No. 12 at

 7   1. Initial information indicated the damage was due to the weight of ice and snow.

 8   ECF No. 12 at 2. However, based on subsequent inspections, Sentinel denied the

 9   claim based on subsequent investigations that determined the roof was generally

10   worn out and needed to be replaced prior to the reported loss. ECF No. 12 at 2.

11         On February 4, 2019, Plaintiff served Defendant and the insurance

12   commissioner with written notice that Plaintiff intended to file a Washington

13   Insurance Fair Claims Act (“IFCA”) claim. ECF No. 15 at 2. On March 1, 2019,

14   Plaintiff filed this action in state court. Defendant removed the case from state

15   court to this Court on March 29, 2019. ECF No. 1.

16                                      DISCUSSION

17         Defendant moves for summary judgment on Plaintiff’s breach of contract

18   claim, asserting that Plaintiff failed to bring the breach of contract claim within

19   two years of the date of loss, as provided in the underlying insurance agreement.

20   ECF No. 12 at 6. Plaintiff agrees that the two-year statute of limitations governs


     ORDER GRANTING DEFENDANT SENTINEL INSURANCE COMPANY’S
     MOTION FOR PARTIAL SUMMARY JUDGMENT ~ 3
 1   the breach of contract claim. However, Plaintiff argues that filing the IFCA pre-

 2   suit notice tolled the breach of contract claim by twenty days, not just the IFCA

 3   claim. ECF No. 15 at 6-8. Defendant counters by arguing the IFCA tolling

 4   provision only applies to IFCA claims. ECF No. 16 at 3-6.

 5         As Defendant rightly argues, the plain language of the tolling provision

 6   applies to IFCA claims only. Under RCW 48.30.015(1), “first party claimants to a

 7   policy of insurance who [are] unreasonably denied a claim for coverage or

 8   payment of benefits by an insurer may bring an action . . . to recover the actual

 9   damages sustained” along with costs and attorney fees. However, the claimant

10   must provide notice to the insurer and the insurance commissioner twenty days

11   before bringing suit “on an action based on this section”. RCW 48.30.015(8)(a).

12   The IFCA tolling provision provides:

13         If a written notice of claim is served under (a) of this subsection within the
           time prescribed for the filing of an action under this section, the statute of
14         limitations for the action is tolled during the twenty-day period of time in (a)
           of this subsection.
15

16   RCW § 48.30.015(8)(d) (emphasis added). The statement “for the action” clearly

17   refers to “an action under this section”. Accordingly, the tolling provision only

18   applies to IFCA claims. Plaintiffs argument that the underlying policy does not

19   mention tolling under IFCA is irrelevant, ECF No. 15 at 8, as the IFCA statutory

20   tolling provision does not apply to the breach of contract claim.


     ORDER GRANTING DEFENDANT SENTINEL INSURANCE COMPANY’S
     MOTION FOR PARTIAL SUMMARY JUDGMENT ~ 4
 1   ACCORDINGLY, IT IS ORDERED:

 2         1. Defendant Sentinel Insurance Company, Ltd’s Motion for Partial

 3            Summary Judgment (ECF No. 12) is GRANTED.

 4         2. The hearing set for September 4, 2019 is STRICKEN.

 5         The District Court Clerk is directed to enter this Order, provide copies to

 6   counsel, and strike the hearing.

 7         DATED August 29, 2019.

 8

 9
                                     THOMAS O. RICE
10                            Chief United States District Judge

11

12

13

14

15

16

17

18

19

20


     ORDER GRANTING DEFENDANT SENTINEL INSURANCE COMPANY’S
     MOTION FOR PARTIAL SUMMARY JUDGMENT ~ 5
